DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

     EMPIRE AMERICAN SERVICES, INC. a/a/o JAIME PABON,
                        Appellant,

                                    v.

         CITIZENS PROPERTY INSURANCE CORPORATION,
                          Appellee.

                              No. 4D21-165

                              [June 3, 2021]

   Appeal of a non-final order from the County Court for the Seventeenth
Judicial Circuit, Broward County; Kathleen McCarthy, Judge; L.T. Case
No. CACE18-023722, COCE18-003551.

  Jose P. Font and Adam Friedman of Font & Nelson, LLC, Fort
Lauderdale, for appellant.

   Scot E. Samis of Traub Lieberman Straus & Shrewsberry LLP, St.
Petersburg, for appellee.

PER CURIAM.

  Affirmed.

GERBER, KLINGENSMITH, and ARTAU, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.